Status of Application
1.	Acknowledgment is made of the amendments filed 03/28/2022. Upon entering the amendments, claim 17 is canceled and claims 9-13 and 18-24 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the pending claims over the prior art applied in the previous office action. The remarks show that previously rejected claim 17 is canceled, leaving in the application only claims that were previously indicated as being allowable. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 18, line 1, before “according to claim 9” delete “method” and insert - - process - - . 
Claim 19, line 1, before “according to claim 9” delete “method” and insert - - process - - .
Claim 20, line 1, before “according to claim 9” delete “method” and insert - - process - - .
Claim 21, line 1, before “according to claim 9” delete “method” and insert - - process - - .
Claim 22, line 1, before “according to claim 9” delete “method” and insert - - process - - .
Claim 23, line 1, before “according to claim 9” delete “method” and insert - - process - - .
Claim 24, line 1, before “according to claim 23” delete “method” and insert - - process - - .
Allowable Subject Matter
4.	Claims 9-13 and 18-24 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed process of bauxite treatment. Specifically, the prior art fails to teach a process of treating bauxite wherein bauxite is received and wherein a proportion of one or more target substances is measured, the substances being As, Hg, Mo, Cr, Pb, Cd, Se, and Cl-, wherein the bauxite is processed by the Bayer process to form a bauxite residue, wherein said bauxite residue is mixed with a quantity of a glass material and thereafter compressed so as to form a green body, wherein said green body is sintered and cooled to form a solid produced, and wherein the chosen quantity of glass material, sintering temperature, and/or sintering time are chosen based on the measured amount of the aforementioned target substances present in the received bauxite, said determination made according to the supporting information in the instant Specification.
The most relevant prior art references found are Wang et al (CN 103319150 A) and Badanoiu et al (Preparation and characterization of foamed geopolymers from waste glass and red mud). The difference from instant claims is that while Wang et al teaches a method for producing a sintered brick from a mixture of red mud (bauxite residue from a Bayer process) and glass waste, Wang et al does not teach or suggest that the bauxite residue/glass mixture is compressed and sintered according to the instant claims, wherein sintering time, temperature, or glass amount in the mixture is determined according to measured values of As, Hg, Mo, Cr, Pb, Cd, Se, and/or Cl-. Badanoiu teaches a method of producing ceramic bodies from a mixture of red mud and waste glass, and specifies that soda-lime silicate glass can be used for this purpose, but Badanoiu similarly does not teach or suggest measuring As, Hg, Mo, Cr, Pb, Cd, Se, and/or Cl- concentrations and determining glass amount, sintering time, and/or sintering temperature therefrom. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW18 April 2022